^

 Fill in this information to identify your case:

 Debtor1          CASSIEMARIESOSA
                    HretName             Middle Name

 Debtor 2
 (Spouse, if filing) FirstName           Middle Name

 United States BankruptcyCourtforthe: Distri of        izona

 Case number                                                                                                                       1-1 Checkif this is an
                    [If known)                                                                                                          amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                         12/15
Beas complete and accurateas possible. If two married people are filing together, both are equally responsiblefor supplying correct
information. Fill out all of yourschedulesfirst; then completethe information on this form. Ifyou arefiling amendedschedules afteryou file
your original forms, you must fill out a new Summary and check the box at the top of this page.


Parti:        Summarize Your Assets


                                                                                                                                Your assets
                                                                                                                                Vaiyeof whatyou own
1. ScheduleAB; Property (Official Form 106A/B)
                                                                                                                                    $
   la. Copy line 55, Total real estate, from Schedule A/B.


   ib. Copy line 62, Total personal property, from ScheduleA/B.                                                                               4, 440. 00

   1c. Copy line 63, Total of all property on Schedule A/B                                                                                    4, 440. 00


Part 2:       Summarize Your Liabilities




                                                                                                                                Your liabilities
                                                                                                                                Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
   2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.
                                                                                                                                   $       14, 771. 00

3. Schedule E/F: CreditorsWho Have Unsecured Claims (Official Form 106E/F)
   3a. Copythe total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.

   3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.                                      18, 620. 00
                                                                                                                                +$


                                                                                                        Yourtotal liabilities              33, 391. 00


Part 3:       Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                              2, 318. 72
   Copy your combined monthly income from line 12 of Schedule I.

s. ScheduleJ: Your Expenses (Official Form 106J)
   Copy your monthly expenses from line 22c of Schedule J
                                                                                                                                              2, 100. 00




Official Form 106Sum                    Summary of Your Assets and Liabilitiesand Certain Statistical Information                        page 1 of 2
        Case 2:19-bk-05590-EPB                          Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                    Desc
                                                        Main Document    Page 1 of 45
  Debtor 1        CASSIE MARIE SOSA                                                                    Case number (ffknoiui)




   Part 4:       Answer These Questions for Administrative and Statistical Records

  6. Areyoufilingfor bankruptcyunderChapters7, 11,or 13?
      01 No.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
      ^ Yes

   7 Whatkind of debt do you have?

      Bl Yourdebtsareprimarilyconsumerdebts. Consumerdebtsarethose"incurredbyanindividualprimarilyfora personal,
             family, or household purpose. " 1 1 U. S.C. § 101(8). Fill out lines 8-9g forstatistical purposes. 28 U. S.C. § 159.
      Q Your debts are not primarily consumer debts. You have nothing to report on this part ofthe form. Check this box and submit
             this form to the court with your other schedules.


   s. Fromthe StatementofYourCurrentMonthlyIncome:Copyyourtotal currentmonthlyincomefromOfficial
      Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                   2, 408. 00




   9. Copythefollowingspecialcategoriesof claimsfrom Part4, line 6 of ScheduleE/F:

                                                                                                                Total claim


        From Part 4 on Schedule OF, copy the following:


      9a. Domesticsupport obligations (Copy line 6a.)


      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)


      9c. Claimsfor deathor personal injurywhileyou were intoxicated. (Copy line 6c.)


      9d. Student loans. (Copy line 6f.)


      9e. Obligations arising out of a separation agreement or divorce that you did not report as
             priority claims. (Copy line 6g.)

      9f. Debtsto pension or profit-sharing plans, and othersimilardebts. (Copy line 6h.)                     +$

                                                                                                                                    0. 00
      9g. Total. Add lines 9a through 9f.




Official Form 106Sum Summary of Your Assets and Liabilitiesand Certain Statistical Information                                              page 2 of 2

         Case 2:19-bk-05590-EPB                           Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                   Desc
                                                          Main Document    Page 2 of 45
Fill in this information to identify your case anri this filina:


Debtor 1             cassle marie sosa
                     First Name                   Middle Name               Last Name

Debtor 2
(Spouse, Iffiling) FirstName                      Middle Name

United States Bankruptcy Court for the: District of Arizona

Case number
                                                                                                                                                Q Check ifthis is an
                                                                                                                                                   amended filing

Official Form 106A/B

Schedule .                                        roperty                                                                                                    12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
categorywhereyou think it fits best. Be as complete andaccurateas possible. Iftwo married people are filing together, both are equally
responsibleforsupplying correct information. If more space is needed,attach a separatesheetto this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
   ^ No.GotoPart2.
   1_] Yes.Whereistheproperty?
                                                                      What is the property? Checkall thatapply.
                                                                                                                       Do not deductsecured daims of exemptions Put
                                                                      D Single-familyhome                              the amount of any secured claims on Schedule D:
     1. 1.                                                                                                             CnsoBora Who Have Claims Secured by Pmperty.
                                                                          Duplex or multi-unit building
              Street address, if available, or other description
                                                                      Q Condominium or cooperative                     Current value of the       Current value of the
                                                                      1-1 Manufacturedor mobile home                   entire property?           portion you own?
                                                                      Q Land                                           $                          $
                                                                      Q Investmentproperty
                                                                      Q Timeshare                                      Describe the nature of your ownership
              City                            State      ZIP Code
                                                                      1-1 Other                                        interest (such as fee simple, tenancy by
                                                                                                                       the entireties, or a life estate), if known.
                                                                      Who has an interest in the property? Check one
                                                                      1-1Debtor1 only
              County                                                  LI Debtor2 only
                                                                      1-1 Debtor1 andDebtor2 only                      Q Check ifthis is community property
                                                                                                                           (see instructions)
                                                                      Q At leastoneofthe debtorsandanother
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:
   Ifyou own or have more than one, list here:
                                                                     What is the property? Check all that apply.
                                                                                                                       Do net deductseeuced claims or exemptions. Put
                                                                         Single-family home                            the amount of any secured claims on ScheduleD:
     1. 2.                                                                                                             Credtes Who Have Claims Seeiired by Property.
                                                                     1-1 Duplexor multi-unit building
              Street address, if available, or other description
                                                                     Q Condominium or cooperative                      Current value of the       Current value of the
                                                                     L] Manufacturedor mobile home                     entire property?           portion you own?
                                                                     Q Land                                            $                          s
                                                                         Investment property
                                                                     1-1 Timeshare                                     Describe the nature of your ownership
             City                             State     ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                     Q Other                                           the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Checkone.
                                                                     Q Debtor1 only
             County                                                  Q Debtor2 only
                                                                     LI Debtor1 andDebtor2 only                        Q Checkifthisiscommunityproperty
                                                                     LI At leastone ofthe debtorsandanother                (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:


Official Form 106A/B                                                  Schedule A/B: Property                                                            page 1
             Case 2:19-bk-05590-EPB                                Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                    Desc
                                                                   Main Document    Page 3 of 45
Debtor1             cassle mane sosa                                                                     Case number (ifknown)
                    First Name     Middle Name




                                                                   What is the property? Check all that apply.              Do sot deductseetired claims orexemption;,. Put
                                                                                                                            (he amount of any secured claims on Schediile 0:
                                                                   Q Single-family home                                     CfeditorsWhoHave Claims Securedby Prvperfy:
     1. 3.
             Street address, if available, or other description    Q Duplex or multi-unit building
                                                                                                                            Current value of the Current value of the
                                                                   1-1 Condominiumorcooperative
                                                                                                                            entire property?           portion you own?
                                                                   D Manufactured or mobile home
                                                                   I-]   Land
                                                                   L]    Investment property
                                                                                                                            Describe the nature of your ownership
             City                            State      ZIP Code   Q     Timeshare
                                                                                                                            interest (such as fee simple, tenancy by
                                                                   Q     Other                                              the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Checkone
                                                                   D Debtor 1 only
             County
                                                                   Q Debtor 2 only
                                                                   Q Debtor1 and Debtor2 only                               Q Checkifthis is community property
                                                                                                                                 (see instructions)
                                                                   [_1 At leastoneofthe debtorsandanother
                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                      0. 00
   you haveattachedfor Part 1. Writethat number here.




Part 2:       Describe Your Vehicles


Doyou own, lease,or havelegalorequitableinterestin anyvehicles,whetherthey areregisteredor not? Includeanyvehicles
youownthatsomeoneelsedrives. Ifyouleasea vehicle, also reportit on ScheduleG; ExecutoryContractsandUnexpiredLeases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   13 No
   Q Yes

    3. 1.    Make:
                                                                   Who has an interest in the property? Checkone.            Do not dedyet seeured claims or exemptions. Put
                                                                                                                             the amount of any secured daims on Schedule D;
             Model:
                                                                   1-1 Debtor 1 only                                         CwSlfarsWho HaveCMms Sswrecfby Property
                                                                   [J Debtor 2 only
             Year:                                                                                                           Current value of the      Current value of the
                                                                   LI Debtor 1 and Debtor 2 only
                                                                                                                             entire property?          portion you own?
             Approximate mileage:                                  3 At least one of the debtors and another
             Other information:
                                                                    1-1Check if this is community property (see
                                                                         instructions)



   Ifyou own or have more than one, describehere:

    3. 2.    Make:
                                                                   Who has an interest in the property? Checkone.            Do not deduct secured daiftis or exemptions Put
                                                                                                                             the amount of anysecured claims on Senedule D:
                                                                   1-1 Debtor 1 only                                         CfBtftoys Mm Have Claims Sscuretf by Property
             Model:
                                                                   Q Debtor 2 only
             Year:                                                                                                           Current value of the      Current value of the
                                                                   Q Debtor1 and Debtor2 only
                                                                                                                             entire property?          portion you own?
             Approximate mileage:                                  1-1 At least one of the debtors and another
             Other information:
                                                                    LI Check if this is community property (see
                                                                         instructions)




 Official Form 106A/B                                               Schedule A/B: Property                                                                     page 2
        Case 2:19-bk-05590-EPB                                Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                             Desc
                                                              Main Document    Page 4 of 45
Debtor 1       cassie mane sosa                                                               Case number (iftoimm)




                                                        Who has an interest in the property? Checkone.           Do not deduct secured dairas or eiiamptlons. Put
   3. 3.    Make:                                                                                                (he amount of any seetired claims on Schedule D.
                                                        Q Debtor 1 only                                          Cwditors Who Have Gfaims Securedby Property.
            Model:
                                                        Q Debtor2 only
            Year:                                                                                                Current value of the       Current value of the
                                                        Q Debtor 1 and Debtor2 only
                                                                                                                 entire property?           portion you own?
            Approximate mileage:                        L-l At leastoneofthedebtorsandanother
            Other information:
                                                        C.] Check if this is community property (see
                                                           instructions)


                                                        Who has an interest in the property? Check one.          Do not tteeluc* secured ela'ms or exemptions. Put
   3. 4.    Make:
                                                                                                                 the amount of any seeurea elaims on Schedule D:
                                                        Q Debtor 1 only                                          CreditorsWhoHave Claims Securedby Property.
            Model:
                                                        Q Debtor 2 only
            Year:                                                                                                Current value of the       Current value of the
                                                        Q Debtor 1 and Debtor 2 only
                                                                                                                 entire property?           portion you own?
            Approximate mileage:                        1-1At leastone ofthe debtorsandanother
            Other information:
                                                        1-1 Check if this is community property (see
                                                           instructions)




4. Watercraft, aircraft, motor homes, ATVsand other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   21 No
   a Yes

                                                        Who has an interest in the property? Checkone.           Do not deduct secared claims or exemptions Put
   4. 1.    Make:
                                                                                                                 the amount of any secured claims on Schedule0.
                                                        Q Debtor 1 only                                          CieStwsWhoHave Claims Secured by Property.
            Model:
                                                        1-1 Debtor 2 only
            Year:
                                                        Q Debtor1 and Debtor2 only                               Current value of the       Current value of the
            Other information:                          LI At least one of the debtors and another               entire property?           portion you own?

                                                        1-1 Check if this is community property (see
                                                           instructions)



   If you own or have more than one, list here:

    4. 2.   Make:                                       Who hasan interest in the property? Checkone.             po ogideductsecuredclaimsorexemptions. Pui
                                                                                                                 the amount of any secured daims on Schedule D:
            Model:
                                                        Q Debtor 1 only                                          Cfsditors WhoHave Ctaims Secwedby Property
                                                        Q Debtor 2 only
            Year:                                                                                                 Current value of the      Current value of the
                                                        Q Debtor 1 and Debtor 2 only
                                                                                                                  entire property?          portion you own?
            Other information:                          Q At least one of the debtors and another

                                                        Q Check if this is community property (see
                                                            instructions)




5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                           0. 00
  you haveattachedfor Part2. Writethat number here .....




 Official Form 106A/B                                    Schedule A/B: Property                                                                     page3
       Case 2:19-bk-05590-EPB                     Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                              Desc
                                                  Main Document    Page 5 of 45
Debtor 1       cassie marie sosa                                                                 Case number vf known}




Part 3:     Describe Your Personal and Household Items

                                                                                                                           Current value of the
Doyouownorhaveanytogalorequitableinterestinanyofthefollowingitems?                                                         portion you own?
                                                                                                                           Do not deduct seeuceu clams
                                                                                                                           or exemptions

6. Householdgoodsandfurnishings
   Examples:Majorappliances,furniture, linens, china, kitchenware
    a No
    El Yes. Describe.                    furniture, linens, kitchenware, good, furnsihings                                                 2, 850. 00
                                     i

7   Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games


    Bl Yes. Describe.......... ; tv, cell phone                                                                                              800. 00

8. Collectibles of value
    Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseballcard collections; other collections, memorabilia, collectibles
    a No                    _...
    1-1 Yes. Describe.

9 Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                 and kayaks; carpentry tools; musical instruments
    Q| No                                _     _        _"". _. _ . _. _ ....,._.".          _   _. "_"__
    Q Yes. Describe.

10. Firearms

    Examples:Pistols, rifles, shotguns, ammunition, and related equipment
    a No
    Q Yes. Describe.

11.Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

    B Yes.Describe.......... ; everyday clothes, shoes and acces.                                                                            500. 00


12.Jewelry
    Examples: Everydayjewelry, costumejewelry, engagementrings, wedding rings, heirloomjewelry, watches,gems,
                 gold, silver

                                                                                                                                              40. 00
    GIYes'Descrit)e---"costymeiewelM. _^ " "_ . . __ "_.
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    Q No                                 _. _              -_ _         __                _"_
    Q Yes. Describe.

14 Any other personal and household items you did not already list, including any health aids you did not list
    a No                                 ____". . "._"".._." ,_
    1-1 Yes. Give specific '.
        information..............j

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                             4 140. 00
    for Part 3. Write that number here



 Official Form 106A/B                                            Schedule A/B: Property                                                 page 4
        Case 2:19-bk-05590-EPB                             Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                          Desc
                                                           Main Document    Page 6 of 45
Debtor1          cassie mane sosa                                                                Case number (ITknown)
                  First Name          Middle Name




Part 4:       Describe Your Financial Assets

                                                                                                                                   Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct securea claims
                                                                                                                                   or exemptions.


16. Cash
   Examples:Moneyyou havein yourwallet, inyourhome, in a safedepositbox, andon handwhenyoufileyour petition
   a No
   a Yes.                                                                                                        Cash:




17 Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and othersimilar institutions. Ifyou have multiple accountswiththe same institution, list each.
   Q No
   EZI Yes.                                                             Institution name:



                                      17.1. Checking account:            midfirst                                                                   300. 00

                                      17.2. Checking account:

                                      17.3. Savings account:

                                      17, 4. Savings account:

                                      17. 5. Certificates of deposit:

                                      17.6. Other financial account

                                      17.7. Other financial account


                                      17. 8. Other financial account:

                                      17. 9. Other financial account:




18.Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   Bl No
   1-J Yes.................           Institution or issuer name:




19 Non-publiclytraded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture
   El No                              Nameofentity:                                                              % ofownership:
   a Yes. Give specific                                                                                          0%         »/"
        information about                                                                                         ncu
        them::;:.:.......:.:.:.....                                                                              U7° %
                                                                                                                  0%




 Official Form 106A/B                                                   Schedule A/B: Property                                                   page 5
       Case 2:19-bk-05590-EPB                                    Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                            Desc
                                                                 Main Document    Page 7 of 45
Debtor1          cassle mane sosa                                                                  Case number (ffknown)
                   First Name          Middle Name




20 Government and corporate bonds and other negotiableand non-negotiable instruments
   Negotiable instruments include personal checks, cashiers' checks, promissory notes and money orders.
   Noh-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

   el No
   1.-1 Yes. Give specific             Issuer name:
       information about
       them.......................




21. Retirement or pension accounts
   Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
   el No
   LI Yes. Listeach
      account separately. Type ofaccount:                         Institutionname:

                                       401'(k) or similar plan:

                                       Pension plan:

                                       IRA:

                                       Retirement account:

                                       Keogh:

                                       Additional account:

                                       Additional account:




22 Security deposits and prepayments
   Your shareofall unuseddepositsyou have made so that you may continueservice or use from a company
   Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
   companies, or others

   0 No
   a res.                                                    Institution name or individual:

                                       Electric:

                                       Gas:

                                       Heating oil:

                                       Security deposit on rental unit:

                                       Prepaid rent

                                       Telephone:

                                       Water:

                                       Rented furniture:

                                       Other:



23.Annuities (A contractfor a periodicpayment of money to you, eitherfor life or for a numberofyears)
   3 No
   1-1 Yes..........................   Issuer name and description:




 Official Form 106A/B                                                     Schedule A/B: Property                                   page6
        Case 2:19-bk-05590-EPB                                    Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                Desc
                                                                  Main Document    Page 8 of 45
Debtor1      cassie marie sosa                                                                  Case number (ffknown)
               First Name     Middle Name




24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
   26 U. S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   a No
   L] Yes .................................... institutionnameanddescription.Separatelyfiletherecordsofanyinterests. 11U.S.C.§ 521(c):




25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benefit

   21 NO                              _ _           ","      _. "         _"                    _     _"_
   1-1 Yes. Givespecific |
       information about them....


26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples:Internetdomainnames, websites, proceeds from royalties and licensingagreements
   3 No
   Q Yes.Givespecific S
       information about them.... I


27. Licenses, franchises, and other general intangibles
   Examples:Building permits, exclusive licenses, cooperative associationholdings, liquor licenses, professional licenses
   B No
                                      I
   Q Yes. Give specific
       information about them....!
                                                                                                                                   .J

Money or property owed te you?                                                                                                           Current value of the
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions

28.Tax refunds owed to you
   a No
   1-1 Yes.Givespecificinformation                                                                               Federal:
            about them, including whether
            you already filed the returns                                                                        State:
            and the tax years.
                                                                                                                 Local:



29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   0 No
   Q Yes. Givespecificinformation.
                                                                                                                Alimony: $
                                                                                                                Maintenance; $
                                                                                                                Support: $
                                                                                                                Divorce settlement: $
                                                                                                                Propertysettlement: $

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   a No
   l-l Yes. Givespecificinformation.



 Official Form 106A/B                                      Schedule A/B: Property                                                                   page?
       Case 2:19-bk-05590-EPB                       Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                            Desc
                                                    Main Document    Page 9 of 45
Debtor 1      cassie marie sosa                                                                       Case number i»known)
                First Name     Middle Name




31. Interests in insurance policies
   Examples:Health,disability,orlifeinsurance;healthsavingsaccount(HSA);credit, homeowner's,or renter's insurance
   21 No
   D Yes.Nametheinsurancecompany                         companyname:                                    Beneficiary:                             Surrender or refund value:
             of each policy and list its value...




32.Any interest in property that is due you from someone who has died
   Ifyouarethebeneficiaryofa livingtrust, expectproceedsfroma life insurancepolicy, orarecurrentlyentitledto receive
   property because someone has died.
   a No                                              _. _          _                         _.., ...         __ ____" .
   [-1 Yes. Give specific information.


33. Claimsagainstthird parties, whetheror not you havefiled a lawsuitor madea demandfor payment
   Examples: Accidents, employment disputes, insurance claims, or rights to sue
   Bl No
   L] Yes. Describeeachclaim.                        i



34.Othercontingentand unliquidated claims of every nature, including counterclaims of the debtorand rights
   to set off claims
   a No
   Q Yes. Describeeachclaim. ....................1



35.Any financial assets you did not already list
   3 No                                             ~'"
   Q Yes. Givespecificinformation.


36. Add the dollar value of all of your entries from Part4, including any entries for pages you haveattached
   for Part 4. Write that number here
                                                                                                                                                                   300. 00



Part 5:      DescribeAny Business-Related Property You Own or Have an Interest In. List any real estate in Part 1 .

37 Do you own or haveany legal or equitable interest in any business-related property?
   B No. Goto Part6.
   Q Yes. Go to line 38.
                                                                                                                                                Current value of the
                                                                                                                                                portion you own?
                                                                                                                                                Do not deduct secured claims
                                                                                                                                                or exemptions.

38.Accounts receivable or commissions you already earned
   ta No
   Q Yes. Describe......!
                             '!. "           __.. -. - . -.. _                   _         _             _                    $
39. Office equipment, furnishings, and supplies
    Examples: Business-relatedcomputers, software, modems, printers, copiers, faxmachines, rugs, telephones, desks, chairs,electronic devices
   a No
   Q Yes. Describe.......                                                                                                    ^


 Official Form 106A/B                                            Schedule A/B: Property                                                                       pages
       Case 2:19-bk-05590-EPB                              Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                               Desc
                                                           Main Document    Page 10 of 45
Debtor 1        cassie marie sosa                                                      Case number vtknawn)
                  First Name     Middle Name




40.Machinery,fixtures,equipment, suppliesyou usein business, andtools ofyourtrade
   Bl No                              _________ __.",,__
   Q Yes. Describe.......1


41. Inventory
   Of No I
   Q Yes. Describe.......8


42.Interests in partnerships or joint ventures
   13 No
   a Yes.Describe....... Nameofentity:                                                                  % of ownership:

                                                                                                                _% $
                                                                                                                -% $
                                                                                                                _% $


43. Customer lists, mailing lists, or other compilations
   0 No
   1-1 Yes. Doyourlists includepersonally identifiableinformation(asdefinedin 11 U.S.C. § 101(41A))?
            a No
                D Yes. Describe........


44.Any business-related property you did not already list
   a No
   1-1 Yes. Givespecific
       information




45. Add the dollar value of all of your entries from Part 5, includingany entries for pages you haveattached                                    0. 00
   for Part 5. Write that number here




Part 6:         Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.


46.Do you own or haveany legal or equitable interest in any farm- or commercial fishing-related property?
   13 No.Goto Part7.
   a Yes. Go to line 47
                                                                                                                          Current value of th®
                                                                                                                          portion you own?
                                                                                                                          Do not deduet secured claims
                                                                                                                          or exwnptions.
47 Farm animals
    Examples: Livestock, poultry, farm-raised fish
   a No
    LI Yes....................,.... ]"-"-


 Official Form 106A/B                                         Schedule A/B: Property                                                   page 9
       Case 2:19-bk-05590-EPB                         Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                             Desc
                                                      Main Document    Page 11 of 45
Debtor 1      cassie marie sosa                                                            Case number viknown)
               First Name     Middle Name




48. Crops-either growing or harvested
   0 No                                     ---             -. -        ."-"-
   Q Yes. Give specific
       information.

49.Farm andfishingequipment, implements, machinery, fixtures, and tools of trade
   ei No
   a Yes.......................... '--~                        '" '""


50. Farm and fishing supplies, chemicals, and feed
   a No
   a Yes.......................... r -                 ~~


51.Anyfarm-and commercial fishing-relatedproperty you did not already list
   3 No
   1-1 Yes. Give specific |
       information.


52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                           0. 00
   for Part 6. Write that number here




Part 7:      Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
   Examples: Season tickets, country club membership

   a No                     i-                ---"
   Q Yes. Give specific
       information.

                                                                                                                  _i

                                                                                                                                        0. 00
54.Add the dollar value of all of your entries from Part 7. Write that number here



Part 8:      List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2                                                                                  .
                                                                                                                           » $

56. Part 2: Total vehicles, line 5

57.Part 3: Total personal and household items, line 15
                                                                                 4, 140. 00

58. Part 4: Total financial assets, line 36
                                                                                     300. 00

59.Part 5: Total business-related property, line 45

60.Part 6: Total farm- and fishing-related property, line 52

61. Part 7: Total other property not listed, line 54                    +$

62. Total personal property. Add lines 56 through 61.                    $       t. ftu. uu copy personal propertytotal .» +$     4, 440. 00


63.Total of alt property on ScheduleA/B. Add line 55 + line 62.                                                                   4, 440. 00


Official Form 106A/B                                        Schedule A/B: Property                                                page 10
       Case 2:19-bk-05590-EPB                          Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                           Desc
                                                       Main Document    Page 12 of 45
  Fill in this information to identify your case:


  Debtor 1          cassie mane sosa
                     First Name                  Middla Name

  Debtor 2
  (Spouse, if filing) First Name                 Middle Name

  United States Bankruptcy Court for the: District of Arizona

  Case number                                                                                                                              Q Checkif this is an
  (If known)                                                                                                                                     amended filing


Official Form 106C
Schedule C: The                                       roperty You Claim as                                        empt                                    04/16

Be as complete and accurateas possible. Iftwo married people arefilingtogether, both are equally responsiblefor supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed,fill out and attachto this page as manycopies of Part2: Additional Pageas necessary. Onthe top ofany additionalpages, write
your name and case number (if known).
Foreach item of property you claim as exempt, you mustspecifythe amount of the exemption you claim. Oneway of doing so is to state a
specificdollaramount as exempt. Alternatively, you may claim the full fairmarket value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirementfunds-may be unlimited in dollar amount. However, if you claim an exemption of 100%of fair market value undera lawthat
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


  Part 1:         Identify the Property You Claim as Exempt


I 1   Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      3i Youareclaimingstateandfederalnonbankruptcyexemptions. 1 1 U.S.C.§ 522(b)(3)
       1-1 You are claiming federal exemptions. 11 U. S. C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


        Brief description of the proi(»rty and line on          Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
        Schedule A/B that lists this property                   portion you own
                                                                Copy the value from    Check only one box iyreaeh evemptian.
                                                                Schedule A/B

       Brief
       description:
                               f rnsihin s etc                   $2, 850.00            Zi$ 2, 850.00                           a. r. s 33-1123
       Line from
                                                                                       1-] 100%offairmarketvalue, upto
       Schedule MB:                                                                       any applicable statutory limit

       Brief
       description:
                               cell phone, etc                   $800. 00              0$ 800.00                               a. r. s 33-1123
       Line from
                                                                                       -1 100%offairmarketvalue, upto
       Schedule A®:                                                                       any applicable statutory limit

       Brief                                                                                                                   a. r. s 33-1124
       description:
                               f od   as                                               a$
       Line from
                                                                                       0 100%offairmarketvalue, upto
       Schedule A/B:                                                                      any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160, 375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      St No
      1-1 Yes.Didyouacquirethe propertycovered bytheexemptionwithin 1,215daysbeforeyoufiledthiscase?
          a No
             a     Yes


Official Form 106C                                              Schedule C: The Property You Claim as Exempt                                         page 1 of ^_
        Case 2:19-bk-05590-EPB                                 Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                     Desc
                                                               Main Document    Page 13 of 45
Debtor1           cassie marie sosa                                                      Case number (ifknown)
                 First Name         Middle Name




  Part 2:     Additional Page

       Briefdescription of the property andline    Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
       on ScfiedtileA/Bthat liststhis property     portion you own
                                                   Copy the value from    Check only one bex for each exemptein
                                                   Schedule A/B

      Brief
      description:
                              clothin              $           500. 00 Sh            500. 00                      a. r. s 33-1125(1)
      Line from               v\_                                         1-] 100%offairmarketvalue, upto
      Schedule A/B:                                                          any applicable statutory limit

      Brief
     description:             costuomejewelry      S             40. 00 Qf$            40. 00                     a. r. s 33-1125(4)
      Line from
                                                                          Q 100%offairmarketvalue, upto
                              12                                             any applicable statutory limit
      Schedule fiJB:

     Brief
     description:
                              bank                             300. 00 ^5            300. 00                      a. r. s 33-1126(A)(9)
     Line from                17                                          (_] 100%offairmarketvalue, upto
     Schedule A/B:                                                           any applicable statutory limit

     Brief
     description:
     Line from                                                            1-1 100% offair market value, up to
     Schedule A/B:                                                           any applicable statutory limit

     Brief
     description:                                                         a$
     Line from                                                            Q 100% affair market value, up to
     Schedule A/B:                                                           any applicable statutory limit

     Brief
     description:
     Line from                                                            1-1 100%offairmarketvalue, upto
     Schedule A/B:                                                           any applicable statutory limit

     Brief
     description:
     Line from                                                            Q 100% offair market value, upto
     Schedule AS;                                                            any applicable statutory limit

     Brief
     description:
     Line from                                                            1-1 100% offair market value, up to
     Schedule fiJB:                                                          any applicable statutory limit

     Brief
     description:                                                         a$
     Line from                                                            Q 100% affair market value, up to
     Schedule A/B:                                                           any applicable statutory limit

     Brief
     description:
     Line from                                                            Q 100% offair market value, upto
     Schedule A/B:                                                           any applicable statutory limit

     Brief
     description:                                                         a$
     Line from                                                            Q 100%offairmarketvalue, upto
     Schedule /VB:                                                           any applicable statutory limit

     Brief
     description:                                                         a$
     Line from                                                            Q 100% offairmarket value, upto
     Schedule A/B:                                                           any applicable statutory limit


Official Form 106C                                Schedule C: The Property You Claim as Exempt                                     page 2 of 2
       Case 2:19-bk-05590-EPB                     Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                      Desc
                                                  Main Document    Page 14 of 45
Fill in this information to identify your case:

Debtor1           CASSIEMARIESOSA
                   First Name                Middle Name             Last Name


Debtor 2
(Spouse, if filing) FretName                 Middle Name             Last Name



United States Bankruptcy Courtfor the: District of Arizona

Case number
(If known)
                                                                                                                                              Q Check ifthis is an
                                                                                                                                                  amended filing



  Official Form 106Dec
   . eclaration                             bout an Individual Debtor's Schedules                                                                          12/15
 If two married people are filing together, both are equally responsible for supplying correct information.

 You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
 obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20
 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571



                   Sign Below



      Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       1^ No
       Q Yes. Nameofperson                                                             .        AttachBankruptcyPetitionPreparefsNotice,Declaration,and
                                                                                                Signature (Official Form 119).




      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.




                                >>
        Signature of Debtor 1                                           Signature of Debtor 2



        DateM ^0 ^6\c\                                                  Date
               MM I DD /             YYYY                                        MM I DO I   YYYY




 Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules


           Case 2:19-bk-05590-EPB                          Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                            Desc
                                                           Main Document    Page 15 of 45
 Fill in this information to identify your case:


 Debtor 1.'            CASSIE MARIE SOSA
                       First Name                   Middle Name

 Debtor 2
 (SpOUSe, If filing)   First Name                   Middle Name


 United States Bankruptcy Court forthe: District of Arizona

Case number
 (If known)
                                                                                                                                                        [-] Check ifthis is an
                                                                                                                                                             amended filing


 Official Form 106D
 Schedule D: Creditors                                              ho Have Claims Secured by Property                                                                 12/15
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. Ifmorespaceis needed, copytheAdditionalPage,fill it out, numbertheentries, andattachit to thisform. Onthetop ofany
 additional pages,write your nameand case number (if known).

1. Do any creditors haveclaims secured by your property?
        [-1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
               Yes. Fill in all of the information below.


Part 1:            List All Secured Claims
                                                                                                                             Csifwnn A            Column B            Column C
2. Ltetatisecuredclaims. Ifa creditorhas morethan onesecured claim, list the creditorseparately Amewtsfetoim                                      VatoeefcallatBraf Unsecured
    foreachclaim. W moreftan oneereciitorhasa particularelaim,listthe athereFeditorsinPart2.                                 Denetdeduetthe         atsupportstbte portion
    Asmuehaspessit)le, listtheclaimsEnalphafeeticalQrcteraccordingto thecreditor'sname                                       vaiaecsedtateraf.    cteim            ifany

         CHALLENGEFINANCIAL                                   Describe the property that secures the claim:                  $      4, 122. 00 s
        Creditor's Name

         2201 W. CAMELBACK RD                                2005 NISSAN ALTIMA
        Number            Street
                                                             As of the date you file, the claim is: Check all that apply.
                                                              Q Contingent
         PHOENIX                       AZ 85015                   Unliquidated
        City                           State   ZIPCode        Q Disputed
  Who owes the debt? Check one.                               Nature of lien. Check all that apply.
          Debtor 1 only                                      yi Anagreementyoumade(suchasmortgageorsecured
   1-1 Debtor2 only                                               car loan)
   Q Debtor1 and Debtor2 only                                 D Statutorylien (suchastaxlien, mechanic'slien)
   Q At least one of the debtors and another                  Q Judgmentlienfroma lawsuit
                                                              D Other(includinga rightto offset)
   Q Checkif this claim relatesto a
          community debt
   Datedebtwasincurred 02/01,201 E                            Last4 digits of account number 5            9    0 2
2. 2|
         AUTO NOW FINANCIAL                                   Describe the orooertv that secures the claim:                  $     10,659.00 s
        Creditor's Name

         BOX816                                              2005 CHRYSLER
        Number            Street

                                                              As of the date you file, the claim is: Check all that apply.
                                                              [-1 Contingent
         GLENDALE                      AZ 85311                   Unliquidated
        City                           State   ZIP Code
                                                              1-1 Disputed
   Who owes the debt? Check one.                              Nature of lien. Check all that apply.
   3' Debtor1 only                                            3' Anagreement you made(suchasmortgage orsecured
   1-1 Debtor2 only                                               car loan)

   1-1 Debtor1 andDebtor2 only                                Q Statutory lien (such as tax lien, mechanic's lien)
   Q At leastone ofthe debtorsand another                     D Judgment!ienfroma lawsuit
                                                              Q Other(includinga rightto offset)
   a Check if this claim relates to a
          community debt
   Datedebtwasincurred 07/01/201E                             Last4 digitsofaccountnumber__3 0                  6 5
        Add the dollarvalue of your entries in Column A on this page. Writethat number here:                                        14. 771. 00


 Official Form 106D                                   Schedule D: Creditors Who Have Claims Secured by Property                                               page   1ofl
               Case 2:19-bk-05590-EPB                             Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                              Desc
                                                                  Main Document    Page 16 of 45
       Fill in this information to identify your case:

       Debtor1           carrie marie sosa
                           First Name              Middle Name

       Debtor 2
       (Spouse, if filing) FlratName               Middle Name


       United States Bankruptcy Court for the: District of Arizona
                                                                                                                                                     Q Check ifthis is an
       Case number
       (Ifknown)                                                                                                                                        amended filing


   Official Form 106E/F
  Schedule E/F: Creditors I ho Have Unsecured Claims                                                                                                               12/15
  Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITYclaims and Part 2 for creditors with NONPRIORITYclaims.
  List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
  A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
  creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
  needed, copy the Partyou need, fill it out, numberthe entries in the boxes on the left. Attach the Continuation Pageto this page. On the top of
  any additional pages, write your name and case number (if known).

   Part 1:           List All of Your PRIORITYUnsecured Claims

   1. Do any creditors have priority unsecured claims against you?
         3 No.Goto Part2.
         a Yes.
         List ait o( your priority unsecured claims. Ifa creditor has cnofe than one prtBriity unsecured elaira, Ifetthe creditor separately for each claim. For
         each daim listed, identifywhattype ofctaim it (s. Ifa etaim hasfao priorityandnonpri&rityamounts, listthatclaim here andshowboth prioFityand
         noHpFionty amounts. As much as pessibte,         list the claims in alphabe^cai order   according to the   creditor's name. If you have more than two priority
         unsecuredcteims, fitl outtheCwitintiationPageof Part 1 . if morethan one creditorholds a particular<sfair»,listtheothercreditorsin Part3.
         (Foranexplanationofeachtype ofalaim. see the instructionsfer thisform inthe insteuetionbooktet.)
                                                                                                                                                   Priori        Nonprtority
                                                                                                                                                  amount

 2.1
                                                                     Last4 digits ofaccount number _ _ _ _ !
           Priority Creditor's Name
                                                                     When was the debt incurred?
           Number            Street


                                                                     As of the date you file, the claim is: Checkall thatapply.
           City                           State    ZIPCode
                                                                     Q Contingent
                                                                     LI Unliquidated
           Who incurred the debt? Check one.
                                                                     Q Disputed
           Q Debtor 1 only
           Q Debtor2 only                                            Type of PRIORITYunsecured claim:
           Q Debtor 1 and Debtor 2 only                              Q Domesticsupportobligations
           Q At least one of the debtors and another
                                                                     Q Taxes and certain otherdebts you owethe government
           Q Check if this claim is for a community debt             1-1 Claims fordeath or personal injury while you were
           Is the claim subject to offset?                               intoxicated

           a No                                                      Q Other. Specify
           a Yes
|2.2
                                                                     Last 4 digits of account number _         _    _    _ ;
           Priority Creditor's Name
                                                                     Whenwas the debt incurred?
           Number            Street
                                                                     As of the date you file, the claim is: Check all that apply
                                                                     Q Contingent
           City                           State    ZIP Code          U Unliquidated
           Who incurred the debt? Check one.                         Q Disputed
           1-1 Debtor 1 only
                                                                     Type of PRIORiT^unsecured claim:
           Q Debtor2 only
           Q Debtor 1 and Debtor 2 only                              Q Domestic support obligations
           Q At least one of the debtors and another                 Q Taxes and certain other debts you owe the government
           Q Check if this claim is for a community debt             Q Claims fordeath or personal injury while you were
                                                                         intoxicated

           Is the claim subject to offset?                           Q Other Specify
           a No
           a Yes


 Official Form 106E/F
              Case 2:19-bk-05590-EPB Schedule
                                       Doc 11 E/F: Creditors Who Have Unsecured Claims
                                                     Filed 05/07/19 Entered 05/08/19 09:36:44                                                                lof8_
                                                                                                                                                            Desc
                                                                                                                                                         page

                                       Main Document              Page 17 of 45
Debtor1        came marie sosa                                                                           Case number (iftno«m)
                First Name       Middle Name         Last Name



Part 1:        Your PRIORITY Unsecured Claims - Continuation Page

After Usttng any entries on thispage, number them beginning with 2.3, followed by 2.4, andsoforth.                               Priority     NoHpnorfty
                                                                                                                                 amount       amount


a                                                                Last4 digits of account number _          _ _ _
     Priority Creditor's Name
                                                                 When was the debt incurred?
    " Number         Street

                                                                 As of the date you file, the claim is: Check all that apply.
                                                                 Q Contingent
     City                              State    ZIPCode          Q Unliquidated
                                                                 Q Disputed
     Who incurred the debt? Check one.

      Q Debtor1 only                                             Type of PRIORITY unsecured claim:
      Q Debtor 2 only                                            Q Domesticsupportobligations
      Q Debtor 1 and Debtor 2 only                               Q Taxesand certain otherdebts you owethe government
      Q At leastone ofthe debtorsand another                     Q Claims for death or personal injury while you were
                                                                     intoxicated
      Q Check if this claim is for a community debt
                                                                 D Other. Specify
      Is the claim subject to offset?
      a No
      a Yes

                                                                 Last 4 digits of account number _         _     _ _
      PriorityCreditor'sName
                                                                 When was the debt incurred?
      Number          Street

                                                                 As of the date you file, the claim is: Checkall that apply.
                                                                 Q Contingent
      City                              State   ZIPCode          a Unliquidated
                                                                 01 Disputed
      Who incurred the debt? Check one.
      LI Debtor1 only                                            Type of PRIORITY unsecured claim:
      Q Debtor2 only                                             Q Domesticsupportobligations
      Q Debtor 1 and Debtor 2 only                               Q Taxes and certain other debts you owe the government
      Q At leastone ofthe debtorsand another
                                                                 Q Claimsfordeathorpersonal injurywhileyouwere
                                                                     intoxicated
      Q Check if this claim is for a community debt
                                                                 Q Other. Specify
      Is the claim subject to offset?
      a No
      a Yes
a:                                                               Last4 digits of account number _ _ _ _
      Priority Creditor's Name

                                                                 When was the debt incurred?
      Number          Street

                                                                 As of the date you file, the claim is: Checkall thatapply.
                                                                 Q Contingent
      City                              State   ZIP Code         Q Unliquidated
                                                                 Q Disputed
      Who incurred the debt? Check one.

      Q Debtor 1 only                                            Type of PRIORITYunsecured claim:
      a Debtor2 only                                             Q Domesticsupportobligations
      Q Debtor 1 and Debtor 2 only                               Q Taxesandcertainotherdebtsyou owethegovernment
      Q At leastoneofthe debtorsand another
                                                                 Q Claims for death or personal injury while you were
                                                                      intoxicated
      Q Check if this claim is for a community debt
                                                                 Q Other. Specify
      Is the claim subject to offset?
      Q No
      a Yes

Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                      page2_ of 8^
       Case 2:19-bk-05590-EPB                              Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                  Desc
                                                           Main Document    Page 18 of 45
       Debtor1       came marie sosa                                                                       Case number (ifknown)
                      First Name         Middle Mar


       Part 2:       List All of Your NONPRIORITYUnsecured Claims

       3. Do any creditors have nonpriority unsecured claims against you?
          Q No.You have nothing to report in this part. Submit this form to the court with your other schedules.
          01 Yes
          List all of your nonpriority unsecured claims in the alphabetical enter of the creditor who holds each claim. If a creditor has more than one
          ronpfiority unsecured data, list the ereditor separately for each claim. For each claim listed, iderittfy what type of etaim it is. Do not list claims already
          included id Part 1. Ifmore than one creditor hoids a partfoular claim, list the other creditors in Part3.lf you have more than three nenpriority unsecured
          datms fill out the Cantinuation Page of Part2.

                                                                                                                                                               Tota) ctafm

            conns credit                                                              Last4 digitsofaccountnumber 3                    8   3 0
            Nonpriority Creditors Name                                                                                                                     $            885. 00
            box 960061                                                                Whenwasthe debtincurred?                12/01/2014
            Number         Street

            oriando                                       fl          32896
            City                                         State       ZIP Code         As of the date you file, the claim is: Check all that apply.

                                                                                      Q Contingent
           Who incurred the debt? Check one.                                          S^ Unliquidated
            0 Debtor1 only                                                            1-1 Disputed
            Q Debtor2 only
            Q Debtor1 andDebtor2 only                                                 Type of NONPRIORITfunsecured claim:
            1-1 At least one ofthe debtors and another                                LI Studentloans
            Q Check if this claim is for a community debt                             Q Obligations arising out ofa separation agreement ordivorce
                                                                                          that you did not report as priority claims
           Is the claim subject to offset?                                            LI Debtsto pensionorprofit-sharingplans, andothersimilardebts
           0 No                                                                       Of other, specify credit card
           a Yes

           reliable credit                                                            Last4 digits ofaccount number 4 0 8 4 1                                        6, 198. 00
           Nonpriority Creditors Name                                                 Whenwasthedebtincurred? 11/01/2016
           box 22929
           Number          Street

           milwaukee                                     or           97269           As of the date you file, the claim is: Checkall that apply.
           City                                          State       ZIPCode
                                                                                      Q Contingent
           Who incurred the debt? Check one.                                              Unliquidated

           0 Debtor1 only                                                                 Disputed
           Q Debtor 2 only
           Q Debtor 1 and Debtor 2 only                                               Type of NONPRIORITYunsecured claim:
           Q At least one ofthe debtors and another                                   Q Student loans
                                                                                      Q Obligations arising outofa separation agreement ordivorce
           I-J Check if this claim is for a community debt                                that you did not report as priority claims
           Is the claim subject to offset?                                            Q Debtsto pensionorprofit-sharingplans, andothersimilardebts
           ei No                                                                     ^ Other. Specify Credit
           a Yes
\*.s
            medical a mentdata                                                        Last 4 digits of account number           3      2   4 7
           Nonpriority Creditor's Name
                                                                                                                                                                        253. 00
                                                                                     Whenwasthedebtincurred?                  06/01/2016
           % 1444 n. mcdowell rd
           Number          Street

            petaluma                                     ca           94954
           City                                          Slate       ZIPCode         As of the date you file, the claim is: Checkall thatapply.
                                                                                      1-1 Contingent
           Who incurred the debt? Check one.
                                                                                          Unliquidated
           ^ Debtor 1 only
                                                                                      Q Disputed
           1-1 Debtor2 only
           Q Debtor 1 and Debtor 2 only
                                                                                     Type of NONPRIORincunsecured claim:
           Q At least one of the debtors and another
                                                                                     Q Studentloans
           Q Check if this claim is for a community debt                             Q Obligations arising out ofa separation agreement ordivorce
                                                                                         that you did not report as priority claims
           Is the claim subject to offset?
           6? No                                                                     1-1 Debts to pension or profit-sharing plans, and othersimilardebts
                                                                                     yt other, specify medical/collection
           a Yes


Official Form 106E/F                                           Schedule E/F: Creditors Who Have Unsecured Claims                                                   page3_of8^
             Case 2:19-bk-05590-EPB                              Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                               Desc
                                                                 Main Document    Page 19 of 45
Debtor 1       carrie mane sosa                                                                      Case number [if known)
                 First Name         Middle Name



 Part 2:       Your NONPRIORITVUnsecured Claims - Continuation Page


                                                                                                                                                          Total claim
After listing anyentries on this page, number them beginning with 4.4, followed by 4.5, andsoforth.

                                                                                  Last4 digitsofaccountnumber 7 3                  11                     $     195. 00
      city of chandler utilities
      Nonpriority Creditor's Name
                                                                                  Whenwasthedebtincurred? 05/01/2016
      % 17431 n. 71st dr
      Number          Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      glendale                                     az            85308
      City                                        State         ZIPCode           LI Contingent
                                                                                      Unliquidated
      Who incurred the debt? Check one.                                           Q Disputed
      y Debtor 1 only
      Q Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      Q Debtor 1 and Debtor 2 only                                                Q Studentloans
      Q At least one of the debtors and another                                   D Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
      Q Checkifthis claim isfor a community debt                                  Q Debtsto pensionor profit-sharingplans, andothersimilardebts
      Is the claim subject to offset?                                             8f Other. Specify Collection
      6^ No
      a Yes



                                                                                  Last4 digitsofaccountnumber 6               2    8 7                    $ 3247. 00
      tmobile
      Nonpnorlty Creditors Name
                                                                                  Whenwasthedebtincurred? 04/01/2016
      % 8024 bayberry rdf
      Number          Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      Jacksonville                                 fl            32256
      City                                        State         ZIP Code          Q Contingent
                                                                                  OT Unliquidated
      Who incurred the debt? Check one.                                           Q Disputed
      ^ Debtor 1 only
      1-1 Debtor 2 only                                                           Type ofNONPRIORIT^ unsecured claim:
      Q Debtor 1 and Debtor 2 only                                                Q Student loans
      Q At leastoneofthe debtorsand another                                       Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                      you did not report as priority claims
      1-1 Check if this claim is for a community debt
                                                                                  Q Debtsto pensionor profit-sharingplans, andothersimilardebts
      Is the claim subject to offset?                                             Vt OtherSpecify Collection
      ^ No
      a Yes

                                                                                                                                                              1, 149. 00]
      su erstition villa a ts
                                                                                  Last4 digitsofaccountnumber 2               8    2 4
      Nonpriority Creditor's Name
                                                                                  Whenwasthe debt incurred?               03/01/2016
      % 3750 naturall               fresh blvd
      Number          Street
                                                                                  As of the date you file, the claim is: Checkall that apply.
      atlanta                                      ga            30849
      City                                        State         ZIPCode           Q Contingent
                                                                                  ^ Unliquidated
      Who incurred the debt? Check one                                            Q Disputed
      I? Debtor 1 only
      Q Debtor2 only                                                              Type of NONPRIORITVunsecured claim:
      Q Debtor1 andDebtor2 only                                                    Q Studentloans
      Q At least one of the debtors and another
                                                                                   Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                      you did not report as priority claims
      Q Checkif this claim is fora community debt
                                                                                   Q Debtsto pensionor profit-sharingplans,andothersimilardebts
      Is the claim subject to offset?                                              0 Other.Specify Collection
      ^ No
      1-lYes




Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                   4_of8_
                                                                                                                                                          pagef_
       Case 2:19-bk-05590-EPB                              Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                              Desc
                                                           Main Document    Page 20 of 45
  Debtor1        carne marie sosa                                                                      Case number (ITknown)
                  RrelName           Middle Name         Last Name



  Part 2:       List All of Your NONPRIORITYUnsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?                                                                                 ^
      Q No.Youhavenothingtoreportinthispart.Submitthisformtothecourtwithyourotherschedules.
      01 Yes
  4, List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonprtofityuEtseGuredrfaira, list the creditorseparatefyfareachclaim. ForeachclaimHsted, KlentifyvAattype ofetaimit is. Donot list claims already
      ineluded in Part 1. (f rnoFB than one CFediter tiotds a particufar claim, fist e other creditors in Part 3. Wyou have more than three nonpriority unsecured
      claims flll out the Continuation Page of Part2.

                                                                                                                                                         Total claim

       medical payment data                                                       Last4 digits of account number_Z_ 2              8 1
       Nonpriority Creditor's Name
                                                                                                                                                     s            273. 00
                                                                                  Whenwasthe debt incurred?               02/01/2016
       % 4620 woodland corporate blvd
       Number          Street

       tampa                                        fl                33614
       City                                        State             ZIP Code     As of the date you file, the claim is: Check all that apply.

                                                                                  Q Contingent
       Who incurred the debt? Check one.                                          Bf Unliquidated
       0 Debtor1 only                                                             Q Disputed
       a Debtor 2 only
       a Debtor1 and Debtor2 only                                                 Type of NONPRIORITYunsecured claim:
       Q At leastone ofthedebtorsand another                                      Q Studentloans
       Q Check if this claim is for a community debt                              Q Obligations arising outofa separation agreement ordivorce
                                                                                      that you did not report as priority claims
       Is the claim subject to offset?                                            Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
       0 No                                                                       Of Other, specify medical/collection
       a Yes

^.2    papago park apts                                                           Last4 digits of account number 3 8 8 4                                          248.00
       Nonpriority Creditor's Name                                                Whenwasthe debtincurred? 11/01/2014
       % 2320 w. eoria Avenue
       Number          Street
       phoenix                                     az                 85029       As of the date you file, the claim is: Check all that apply.
       City                                        State             ZIPCode
                                                                                  Q Contingent
       Who incurred the debt? Check one.                                          (^y Unliquidated
       (3 Debtor1 only                                                            Q Disputed
       Q Debtor2 only
       Q Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
       Q At leastone ofthe debtorsand another                                     1-1 Studentloans
                                                                                  Q Obligations arising out ofa separation agreement ordivorce
       Q Check if this claim is for a community debt                                  that you did not report as priority claims
       Is the claim subject to offset?                                            1-1 Debtsto pensionor profit-sharingplans, andothersimilardebts
       el No                                                                      \^ OtherSpecify Collection
       a Yes

       centu        link                                                          Last 4 digits of account number           2031
       NonpriorityCreditor's Name
                                                                                                                                                                  166.00
                                                                                 Whenwasthedebtincurred?                  04/01/2018
       % box 329
       Number         Street

       norwell                                      ma                02061
                                                                                 As of the date you file, the claim is: Check all that apply.
       City                                        State             ZIP Code


       Who incurred the debt? Check one.
                                                                                  Q Contingent
                                                                                 ^ Unliquidated
       I? Debtor 1 only
                                                                                  Q Disputed
       Q Debtor2 only
       Q Debtor1 andDebtor2 only
                                                                                 Type of NONPRIORITYunsecured claim:
       Q At least one of the debtors and another
                                                                                  Q Studentloans
       Q Check if this claim is for a community debt                             a Obligations arising out ofa separation agreement ordivorce
                                                                                      that you did not report as priority claims
       Is the claim subject to offset?
                                                                                 Q Debts to pension or profit-sharing plans, and othersimilardebts
       1^ No
                                                                                 QT Other.Specify /Collection
       a Yes


Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 page5_of8_
        Case 2:19-bk-05590-EPB                              Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                              Desc
                                                            Main Document    Page 21 of 45
Debtor1        came mane sosa                                                                          Case number (ifknown)
                FiretName           Mlddte Name



 Part 2:       Your NONPRIORITYUnsecured Claims - Continuation Page


                                                                                                                                                         Total claim
 Afterlistinganyentrieson thispage,nutnberthem beginningwith4.4, followedby4.5,andsoforth.


      checksmart
                                                                                    Last 4 digits of account number _            _   _ _                s 2, 371. 001
      Nonpriority Creditor's Name
                                                                                    When was the debt incurred?
      % 110hammond ctr
      Number         Street
                                                                                    As of the date you file, the claim is: Check all that apply.
      atlanta                                       ga             30328
      City                                          State         ZIPCode           Q Contingent
                                                                                        Unliquidated
      Who incurred the debt? Check one.                                             Q Disputed
      y Debtor 1 only
      Q Debtor2 only                                                                Type of NONPRIORITi' unsecured claim:
      Q Debtor1 and Debtor2 only                                                    Q Studentloans
      Q At leastone ofthe debtorsand another                                        Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                        you did not report as priority claims
      Q Checkifthis claim is for a community debt                                   Q Debtsto pensionorprofit-sharingplans, andothersimilardebts
      Is the claim subject to offset?                                               3i other, specify loan/collection
      5Zf No
      1-lYes



                                                                                    Last4 digits of account number _ _ _ _                               $ 2486. 00
      ts hnt
      Nonpriority Creditor's Name
                                                                                    When was the debt incurred?
      % 5320 n. lacholla blvd
      Number          Street
                                                                                    As of the date you file, the claim is: Check all that apply.
      tucson                                         az            85741
      City                                          State         ZIPCode            Q Contingent
                                                                                     yf Unliquidated
      Who incurred the debt? Check one.                                              a Disputed
      (? Debtor1 only
      Q Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
      Q Debtor 1 and Debtor 2 only                                                   LI Studentloans
      L-l At leastoneofthe debtorsand another                                        Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                        you did not report as priority claims
      Q Checkif this claim is for a community debt
                                                                                     1-1 Debtsto pensionor profit-sharingplans, andothersimilardebts
      Is the claim subject to offset?                                               yi Other.Specify Collection
      ^ No
      a Yes

FT                                                                                   Last 4 digits of account number _           _   _ _
                                                                                                                                                         $ 1, 149. 00
      southwest             as
      Nonprionty Creditor's Name
                                                                                    When was the debt incurred?
      % 301 lace st
      Number          Street
                                                                                    As of the date you file, the claim is: Check all that apply.
      west Chester                                   pa            19382
      City                                          State         ZIP Code           Q Contingent
                                                                                     3 Unliquidated
      Who incurred the debt? Check one                                               1-1 Disputed
      (? Debtor 1 only
      Q Debtor 2 only                                                                Type of NONPRIORITi^unsecured claim:
      Q Debtor1 and Debtor2 only                                                     Q Studentloans
      1-1 At least one of the debtors and another
                                                                                     Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                         you did not report as priority claims
      Q Checkif this claim is for a community debt
                                                                                     Q Debtsto pensionor profit-sharingplans, andothersimilardebts
      Is the claim subject to offset?                                                0 Other.Specify Collection
      BfNo
      a Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                            page 6  of8
                                                                                                                                                              o_ ol
        Case 2:19-bk-05590-EPB                               Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                           Desc
                                                             Main Document    Page 22 of 45
 Debtor1        came marie sosa                                                              Case number w known)
                 First Name    Middle Name


 Part 3:        List Others to Be Notified About a Debt That You Already Listed

 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
    example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
    2, then list the collection agency here. Similarly, if you have more than onecreditorfor any ofthedebts thatyou listed in Parts 1 or 2, listthe
    additionalcreditors here. Ifyou do not haveadditionalpersonsto be notifiedforanydebts in Parts 1 or 2, do not fill out or submitthis page.
                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                       Line       of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
                      Street                                                                        Q Part2: Creditorswith Nonpriority Unsecured Claims

                                                                       Last4 digits of account number_ _            _ _
      City                                   State        ZIP Code


                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                       Line_of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
       Number         Street
                                                                                            Q Part 2: Creditors with Nonpriority Unsecured
                                                                       Claims

                                                                       Last 4 digits of account number _
      City                                   State        ZIPCode

                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
      Name
                                                                       Line_of {Checkone): Q Part1: CreditorswithPriorityUnsecuredClaims
                      Street
                                                                                                    1-1 Part 2: Creditors with Nonpriority Unsecured
                                                                       Claims


                                                                       Last 4 digits of account number _ _ _
      City                                   State        ZIPCode

                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                       Line_of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
                      Street
                                                                                            Q Part 2: Creditors with Nonpriority Unsecured
                                                                       Claims


                                                                       Last 4 digits of account number _ _ _
      City                                   State        ZIPCode

                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                       Line_of (Check one): 1-1 Part 1: Creditors with Priority Unsecured Claims
                      Street
                                                                                                    1-1 Part 2: Creditors with Nonpriority Unsecured
                                                                       Claims


                                                                       Last 4 digits of account number
      Crty                                   S ite        Z   Code


                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                       Line_      of {Checkone): 1-1 Part 1: Creditorswith PriorityUnsecured Claims
                      Street
                                                                                                    [-1 Part 2: Creditors with Nonpriority Unsecured
                                                                       Claims

                                                                       Last 4 digits of account number
      City                                   State        ZIP Code


                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                       Line_of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
      Number          Street
                                                                                            Q Part 2: Creditors with Nonpriority Unsecured
                                                                       Claims



      City                                   State        ZIPCode      Last 4 digits of account number_ _ _ _


Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                          page7_of8_
                                                                                                                                                    /_
        Case 2:19-bk-05590-EPB                         Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                    Desc
                                                       Main Document    Page 23 of 45
Debtor 1      came mane sosa                                                                Case number wiKnown)
               First Name     Mldde Name



Part 4:      Add the Amounts for Each Type of Unsecured Claim


6. Totaltheamountsofcertaintypesofunsecuredclaims.Thisinformationisforstatisticalreporting purposesonly. 28U.S.C.§ 159.
    Add the amounts for each type of unsecured claim.



                                                                                       Total fSam



                6a. Domestic support obligations                                6a.
Total claims
from Parti
                6b. Taxes and certain other debts you owe the
                      government                                                6b.

                6c. Claims for death or personal injury while you were
                    intoxicated                                                 6c.

                 6d. Other. Add all other priority unsecured claims.
                      Write that amount here.                                   6d. +<


                 6e. Total. Add lines 6a through 6d.                            6e.
                                                                                                              0. 00


                                                                                       Total claim


Totalclaims 6f Studentloans                                                     6f. ^
froimpart2 6g.Obligationsarisingoutofa separationagreement
                      or divorce that you did not report as priority
                      claims                                                    6g. $
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.

                 6i. Other. Add all other nonpriority unsecured claims.
                      Writethatamount here.                                     6i. +                  18, 620. 00


                 6j. Total. Add lines 6f through 6i.                             SJ.                   18, 620. 00




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                page'8_of8_
           Case 2:19-bk-05590-EPB                       Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44               Desc
                                                        Main Document    Page 24 of 45
     Fill in this information to identify your case:


     Debtor               CASSIEMARIESOSA
                          Firet Name             Middle Name

     Debtor 2
     (SpOUSe If filing)   Ftet Name              Middle Name



     United States Bankruptcy Court for the: District of Arizona

     Case number
     (Ifknown)                                                                                                                          Q Check ifthis is an
                                                                                                                                           amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.Ifmorespaceis needed,copy theadditionalpage,fill it out, numbertheentries,andattachit to this page. Onthe top ofany
additional pages,write your nameand case number (if known).

     1. Do you have any executory contracts or unexpired leases?
           No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
           Q Yes. Fill in all ofthe informationbeloweven ifthe contracts or leases are listed on ScheduleA/B: Property (Official Form 106A/B).

    2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). Seethe instructions forthis form in the instruction booklet for more examples ofexecutorycontracts and
           unexpired leases.



           Person or company with whom you have the eontract or lease                         State what the contract or tease is for


    2.1
           Name


           Number            Street


           City                             State      ZIP Code

    2.2'
           Name


?          Number            Street


           City                             State      ZIP Code
12.3
           Name


           Number            Street


           City                             State      ZIP Code

    2,4
           Name


           Number            Street


           City                             State      ZIP Code

    2.5
      _j
           Name



!
           Number            Street


           City                             State      ZIP Code


Official Form 106G                                  Schedule G: Executory Contracts and Unexpired Leases                                    page 1 of ~\_
            Case 2:19-bk-05590-EPB                             Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                Desc
                                                               Main Document    Page 25 of 45
    Fill in this information to identify your

    Debton                 CASSIEMARIESOSA
                             FirstName                       Middle N»me

    Debtor 2
    (Spouse, if filing) First Name                           Middle Name

    United States Bankmptcy Courtfor the: District of Arizona

    Case number
     (If known)                                                                                                                                              Q Check if this is an
                                                                                                                                                               amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                 12/15

Codebtorsarepeopleorentitieswhoarealsoliableforanydebtsyou may have. Beascompleteandaccurateas possible. Iftwo married people
arefiling together, both are equally responsible for supplying correct information. Ifmore space is needed, copythe Additional Page, fill it out,
and numbertheentries in the boxes on the left. Attach the Additional Pageto this page. On the top of anyAdditional Pages,write your nameand
case number (if known). Answer every question.

    1. Do you have any codebtors? (Ifyou are filing a joint case, do not list either spouse as a codebtor.)
i         12 No
       Q Yes
    2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
          Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          1-1 No. Goto line 3.
          Q Yes.Didyourspouse,formerspouse,or legal equivalentlivewithyou atthetime?
                 a No
                 Q Yes. Inwhich community state or territory did you live?                                          Fill in the name and current address ofthat person.


                         Name of your spouse, former spouse, or legal equivalent


                         Number                  Street



                         City                                              State                     ZIPCode

    3 In Column 1, list all ofyour codebtore. Do not includeyour spouse as a codebtor if yourspouse is filingwith you. Listthe person
       shown in line 2 againas a codebtor only if that person is a guarantoror cosigner. Makesureyou have listed the creditor on
          ScheduleD (OfficialForm106D),ScheduleE/F(OfficialForm1 06E/F),orScheduleG (OfficialForm 106G).UseScheduleD,
          Schedule E/F, or Schedule G to fill out Column 2.

           Column 1: Your codebtor                                                                                        Column 2: The creditor to whom you owe the debt

                                                                                                                           Checkati scheiitulesthat apply:
    3.1
                                                                                                                           a ScheduleD, line.
               Name
                                                                                                                           a Schedule E/F, line.
                                      Street                                                                               Q ScheduleG, line.

               aty-- -                                                         State                  ZIPCode

    3.2
                                                                                                                           Q Schedule D, line
               Name
                                                                                                                           a Schedule E/F, line
               Number                 Street                                                                               Q Schedule G, line

           .   Cjt)L...,...,.... _.....,....._                                 State                  ZIPCode

    3.3
                                                                                                                           1-1 Schedule D, line.
               Name
                                                                                                                           a Schedule E/F, line
               Number                 Street                                                                               a ScheduleG, line.

               atx                                                             State                  ZIP Code




Official Form 106H                                                                     Schedule H: Your Codebtors                                                 page   1ofl
            Case 2:19-bk-05590-EPB                                           Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                        Desc
                                                                             Main Document    Page 26 of 45
  Fill in this information to identify your case:


  Debtor 1          CASSIE MARIE SOSA
                     First Name               Middle Name           Last Name


  Debtor 2
  (Spouse, if filing) FirstName               Middle Name           Last Name


  United States Bankruptcy Court for the: District of Arizona

  Case number                                                                                        Check if this is:
  (If known)
                                                                                                     Q An amendedfiling
                                                                                                     Q A supplement showingpostpetition chapter 13
                                                                                                           income as of the following date:
Official Form 1061                                                                                         MM / DD / YYYY

Schedule I.                         our Income                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Parti:           Describe Employment


11. Fill in your employment
    information.                                                          Debtor 1                                    Debtor 2 or non-filing spouse

    If you have more than onejob,
    attach a separate page with
    information about additional           Employment status                 Employed                                 1-1 Employed
    employers.                                                         Q Notemployed                                  D Notemployed
     Include part-time, seasonal, or
    self-employed work.
                                           Occupation
    Occupation may include student
    or homemaker, if it applies.
                                           Employer's name           P&M LLC

                                           Employer's address        2737 N. MCDOWELL RD.
                                                                      Number Street                                 Number   Street




                                                                      MESA                   AZ      85215
                                                                      City              State   ZIP Code            City                State ZIP Code

                                           How long employed there?


 Part 2:           Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                For Debtor 1        For Debtor 2 or
                                                                                                                    non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate whatthe monthly wage would be.          2-      $ 2,408.00 $
 3. Estimate and list monthly overtime pay.                                             3. +$                      +$

 4. Calculate gross income. Add line 2 + line 3.                                        4.      $ 2,408.00 $


Official Form 1061                                                Schedule I: Your Income                                                      page 1
         Case 2:19-bk-05590-EPB                             Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                   Desc
                                                            Main Document    Page 27 of 45
    Debtor 1       CASSIE MARIE SOSA                                                                Case number yi known}



                                                                                                For Debtor 1                 For Debtor 2 or
                                                                                                                            J*aalB"<«l£BBii?&^.

       Copy line 4 here.                                                                 4.     $      2, 408. 00              $


    5. List all payroll deductions:

         5a. Tax, Medicare, and Social Security deductions                               5a.    $            189.28            $

         5b. Mandatory contributions for retirement plans                                5b.    $                              $

         5c. Voluntary contributions for retirement plans                                5c.    $                              $

         5d. Required repayments of retirement fund loans                                5d.    $                              $

         5e. Insurance                                                                   5e.    s                              s

        5f. Domestic support obligations                                                 5f.    $                              s

                                                                                                s                              $
        5g. Union dues                                                                   5g.
        5h. Other deductions. Specify:                                                   5h.   +$                           +$
     6. Add the payroll deductions. Add lines 5a+ 5b+ 5c+ 5d + 5e +5f + 5g + 5h.         6.     $            189. 28           $


     7. Calculate total monthly take-home pay. Subtract line 6 from line 4.              7.     $      2, 318. 72              $


     8. List all other income regularly received:
        8a. Net income from rental property and from operating a business,
               profession, or farm
               Attach a statement for each property and business showing gross
               receipts, ordinary and necessary business expenses, and the total
               monthly net income.                                                       8a.
         8b. Interest and dividends                                                     8b.
         8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                  8c.
        8d. Unemployment compensation                                                   8d.
        8e. Social Security                                                             8e.
         8f. Other government assistancethat you regularly receive
I            Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             NutritionAssistance Program) or housing subsidies.
             Specify:                                                                   8f.     $                              $

         8g. Pension or retirement income                                               sg.     $                              $

         8h. Other monthly income. Specify:                                             8h.    +$                            +$
1 9. Addall otherincome.Add lines8a+8b+ 8c+8d+ 8e+8f+8g+ 8h.                             9.     $                              $

] 10.Calculate monthly income. Add line 7 + line 9.                                                    2, 318 72
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse,
                                                                                                $        ,      .
                                                                                                                       +       $                     = $      2, 318.72

111. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
       friends or relatives.
;      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
       Specify:                                                                                                                                11.+

. 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
      Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                       12.     $      2, 318.72
                                                                                                                                                      Combined
                                                                                                                                                      monthly income
'. 13.Doyou expectan increaseordecreasewithintheyearafteryou filethisform?
        Qi No.
         1-1 Yes. Explain:

Official Form 1061                                                 Schedule I: Your Income                                                                 page 2
           Case 2:19-bk-05590-EPB                       Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                               Desc
                                                        Main Document    Page 28 of 45
   Fill in this information to identify your case:


   Debtor 1            CARRIE MARIE SOSA                                                                    Check if this is:
                        First Name            Middle Name              Last Name


   Debtor 2
               If filing) FirstNama           Middle Name              Last Name
                                                                                                            Q An amended filing
   (SpO USe,
                                                                                                            1-1 A supplement showing postpetition chapter 13
   United States Bankruptcy Courtfor the: District of Arizona                                                  expenses as of the following date:
   Case number                                                                                                 MM / DD/ YYYY
   (Ifknown)



 Official Form 106J
 Schedule                             :   our Expenses                                                                                                     12/15
 Beas completeandaccurateas possible. Iftwo married peoplearefilingtogether, both areequally responsibleforsupplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

  Part 1:              Describe Your Household

 1. Is this a joint case?
    St No. Gotoline2.
    Q Yes. Does Debtor 2 live in a separate household?
                  63 No
                  Q Yes. Debtor2 must file Official Form 106J-2, Expensesfor Separate Householdof Debtor2.

2. Do you have dependents?
                                                No                                   Dependent's relationshipto                  Dependent's   Does dependent live
    Do not list Debtor 1 and                    Yes. Fill out this information for   Debtor 1 or Debtor 2                        age           with you?
    Debtor 2.                                   each dependent.
                                                                                                                                               a No
    Do not state the dependents'                                                     SON
    names.
                                                                                                                                               S Yes
                                                                                     SON                                                       a No
                                                                                                                                               Bi Yes
                                                                                     SON                                         4MO           1-1 No
                                                                                                                                               El Yes
                                                                                                                                               1-1 No
                                                                                                                                               Q Yes
                                                                                                                                               a No
                                                                                                                                               a Yes

 3 Doyour expenses include                  ^^
    expenses of people other than
    yourself andyour dependents? u Yes
 Part              Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Includeexpenses paid for with non-cash government assistance if you knowthe value of
 suchassistanceandhaveincludediton ScheduleI:YourIncome(OfficialForm1061.)                                                          Yourexpenses
  4. The rental or home ownershipexpenses for your residence. Includefirst mortgage payments and                                                   800. 00
      any rent for the ground or lot.                                                                                       4.
      If not included in line 4:
      4a. Real estate taxes                                                                                                 4a. $
      4b. Property, homeowner's, or renter's insurance                                                                      4b. $
      4c.      Home maintenance, repair, and upkeep expenses                                                                4c. $
      4d.      Homeowner's association or condominium dues                                                                  4d. $


Official Form 106J                                              Schedule J: Your Expenses                                                               page 1

            Case 2:19-bk-05590-EPB                          Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                        Desc
                                                            Main Document    Page 29 of 45
 Debtor 1         CARRIE MARIE SOSA                                                    Case number yiaiown)




                                                                                                                         Your expenses



 5. Additional mortgage payments for your residence, such as home equity loans

 s   Utilities:
     6a. Electricity, heat, natural gas                                                                       6a.                        120. 00
     6b. Water, sewer, garbage collection                                                                     6b.        $

     6c. Telephone, cell phone, Internet, satellite, and cable services                                       6c.        $                90. 00

     6d. Other. Specify:                                                                                      6d.        $

 7. Food and housekeepingsupplies                                                                             7.         $               600. 00

 8. Childcare and children's education costs                                                                  8.         $               100.00
 9. Clothing, laundry, and dry cleaning                                                                       9.         $               100.00
10. Personal care products and services                                                                       10.        s                35. 00
11. Medical and dental expenses                                                                               11.        $                55. 00
12. Transportation. Include gas, maintenance, bus or train fare.                                                         $               200. 00
     Do not include car payments.                                                                             12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                        13.        $

14. Charitable contributions and religious donations                                                          14.        $


15. Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.

      l5a. Life insurance                                                                                     15a.       $

      l5b. Health insurance                                                                                   15b.       $

      i5c. Vehicle insurance                                                                                  15c.       $

      l5d. Other insurance. Specify:                                                                          15d.       $



16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                16.


17 Installment or lease payments:
      l7a. Car payments for Vehicle 1                                                                         17a.

      l7b. Car payments for Vehicle 2                                                                         17b.

      i7c. Other. Specify:                                                                                    17c.

      i7d. Other. Specify:                                                                                    17d.

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
     your pay on line 5, Schedule I, Your Income (Official Form 1061).                                             18.   $

19. Otherpayments you maketo support others who do not livewith you.
     Specify:                                                                                                      19 $

20. Otherreal property expenses not included in lines 4 or 5 of this form or on ScheduleI: YourIncome.
      20a. Mortgages on other property                                                                        20a. $
      20b. Real estate taxes                                                                                  20b. $
      20c. Property, homeowner's,or renter's insurance                                                        20c. $
      20d. Maintenance,repair,and upkeepexpenses                                                              20d. $
      20e. Homeowner's association or condominium dues                                                        20e. $



Official Form 106J                                         Schedule J: Your Expenses                                                        page 2

        Case 2:19-bk-05590-EPB                      Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                      Desc
                                                    Main Document    Page 30 of 45
Debtor1       CARRIEMARIESOSA                                                          Case number (iftooT)
               First Name     Middle Nama




21. Other. Specify:                                                                                            21.   +$


22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                          22a.       $       2, 100. 00

    22b.Copyline22 (monthlyexpensesfor Debtor2), ifany,from OfficialForm 106J-2                           22b.       $

    22c. Add line 22a and 22b. The result is your monthly expenses.                                       22c.       $       2, 100. 00



23 Calculate your monthly net income.
                                                                                                                         $   2, 318. 72
   23a. Copy line 12 (your combined monthly income) from Schedule I.                                          23a.

   23b. Copyyour monthlyexpensesfrom line 22c above.                                                          23b.   -$      2, 100. 00

   23c.    Subtract your monthly expenses from your monthly income.                                                            318. 72
           The result is your monthly net income.                                                             23c.




24. Doyou expectan increaseor decreasein yourexpenseswithinthe yearafteryou filethisform?
   Forexample, do you expectto finish payingfor yourcar loan withinthe year or do you expectyour
   mortgagepaymentto increaseordecreasebecauseofa modificationto theterms ofyourmortgage?
   3 No.
   a Yes.          Explain here:




               i
               i.--




Official Form 106J                                      Schedule J: Your Expenses                                                 page3

          Case 2:19-bk-05590-EPB                  Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                             Desc
                                                  Main Document    Page 31 of 45
Fill in this information to identify your case:

Debtor1            CASSIE MARIE SOTO
                   First Name             Middle Name

Debtor 2
(Spouse, if filing) Firat Name            Middle Name

United States BankruptcyCourtforthe: District ofArizona
Case number                                                                                                                        Q Check ifthis is an
(If known)                                                                                                                             amended filing



  Official Form 108
  Statement of Intention for Individuals Filing                                                              nder Chapter 7                      12/15
  If you are an individual filing under chapter 7, you must fill out this form if:
      creditors have claims secured by your property, or
      you have leased personal property and the lease has not expired.
 You must file this form with the courtwithin 30 days afteryou file your bankruptcy petition or by the date set for the meeting of creditors,
 whicheveris earlier, unlessthe court extendsthe time for cause. You must also send copiesto the creditors and lessors you list on the form.
 If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
 Both debtors must sign and date the form.
 Beas complete and accurateas possible. Ifmore space is needed, attach a separatesheetto this form. Onthe top of any additional pages,
 write your name and case number (if known).

    Part 1:         List Your Creditors Who Have Secured Claims

   1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
         information below.

          Identifythe creditorandthe property that is collateral            What do you intemt to do with the property that   Did you claim the property
                                                                             secures a debt?                                  as exempt on Schedule C?


         name             CHALLENGEFINANCIAL                                3 Surrendertheproperty.                           BlNo
                                                                            D Retainthe propertyandredeemit.                  a Yes
         Description of 3004 NISSANALTIMA                                   Q Retain the property and enter into a
         property
         securing debt:                                                        Reaffirmation Agreement.
                                                                            1_] Retain the property and [explain]:



         name:0 AUTONOWFINANCIAL                                            3 Surrender the property.                         13 No
                                                                            Q Retain the property and redeem it.              a Yes
         Descriptionof 3005CHRYSLER300                                      1-1 Retain the property and enter into a
        property
        securing debt:                                                         Reaffirmation Agreement.
                                                                           Q Retain the property and [explain]:


        Creditor's
                                                                           Q Surrender the property.                          a No
        name:
                                                                           Q Retain the property and redeem it.               a Yes
        Description of
        property                                                           Q Retain the property and enter into a
        securing debt:                                                         ReafRrmationAgreement.
                                                                           [-1 Retain the property and [explain]:

        Creditor's
                                                                           1-1 Surrender the property.                        1-1 No
        name:
                                                                           Q Retain the property and redeem it.               Q Yes
        Description of
        property                                                           1_1 Retain the property and enter into a
        securing debt:                                                         Reaffirmation Agreement.
                                                                           [-1 Retainthepropertyand[explain]:


 Official Form 108                        Statement of Intention for Individuals Filing Under Chapter 7                                page 1
             Case 2:19-bk-05590-EPB                     Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                 Desc
                                                        Main Document    Page 32 of 45
 Debtor 1          CASSIE MARIE SOTO                                                        Case number (Ifknown)




   Part 2:         List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases(Official Form 1 06G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).

        Describe your unexpired personal property teases                                                             Will the lease be assumed?

       Lessor's name:                                                                                               1-1 No
                                                                                                                    a Yes
       Description of leased
       property:


       Lessor's name:                                                                                               Q No
                                                                                                                    a Yes
       Description of leased
       property:


       Lessor's name:                                                                                               Q No
       Description of leased                                                                                        a Yes
       property:



       Lessor's name:                                                                                               01 No
                                                                                                                    a Yes
       Description of leased
       property:



       Lessor's name:                                                                                               a No
                                                                                                                    a Yes
       Description of leased
       property:


       Lessor's name:                                                                                               Q No
                                                                                                                    a Yes
       Description of leased
       property:



       Lessor's name:                                                                                               1-1 No
                                                                                                                    a Yes
       Description of leased
       property:



  Part 3:          Sign Below



     Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that is subject to an unexpired lease.




      Signature of Debtor 1                                     Signature of Debtor 2


      patery/ p ^
         MM'/ DD / r/YY
                                                                Date
                                                                       MM /   DD /   YYYY




Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                             page 2

            Case 2:19-bk-05590-EPB                Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                       Desc
                                                  Main Document    Page 33 of 45
   Fill in this information to identify your case:

    Debtor 1           CASSIEMARIE SOSA

    Debtor 2
   (Spouse, if filing) First Name               Middle Name

   United States Bankruptcy Court for the: District of Arizona

   Case number
   (If known)                                                                                                                         Q Checkif this is an
                                                                                                                                         amended filing



  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                  04/16
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answerevery question.


   Part 1:        Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        Q Married
        Q Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?
       U No
            Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                tebtor 1:                                          Dates Debtor 1     Debtor 2:                                           Dates Debtor 2
                                                                   lived there                                                            lived there


                                                                                      Q SameasDebtor 1                                   Q SameasDebtor 1
                 99 W. PALAMINODR. APT. 141                        From                                                                      From
                Number              Street                                               Number Street
                                                                   To                                                                        To


                 CHANDLER                    AZ       85225
                City                         State ZIP Code                              City                      State ZIP Code

                                                                                      Q SameasDebtor 1                                   L-l Same as Debtor 1

                2207 E. ASPENAVE,                                  From                                                                      From
                Number          Street                                                   Number Street
                                                                   To                                                                        To


                MESA                         AZ      85204
                City                         State ZIP Code                                                        State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       3i No
       1-1 Yes. Makesureyoufill out ScheduleH:YourCodebtors(OfficialForm 106H).


   Part 2: Explain the Sources of Your Income

Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 1


          Case 2:19-bk-05590-EPB                              Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                               Desc
                                                              Main Document    Page 34 of 45
Debtor 1      CASSIE MARIE SOSA                                                                      Case number (ifknown)




  4. Did you have any income from employment or from operating a business during this year or the two previous calendaryears?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1

     a No
     3i Yes.Fillinthedetails.


                                                    Sources of income              Sross income                Sources of income              Gross income
                                                    Check ati that apply.          (beforedeductions and       CheckaBthatapply.              (before deductions and
                                                                                   exclusions)                                                exclusions)

                                                        Wages, commissions,                                        Wages, commissions,
           From January 1 of current year until
                                                        bonuses, tips
                                                                                                 9, 632. 00        bonuses, tips $
           the date you filed for bankruptcy:
                                                        Operating a business                                       Operating a business


                                                        Wages, commissions,                                        Wages, commissions,
           For last calendaryear:
                                                        bonuses, tips              $         11,700.00             bonuses, tips $
           (January 1 to December 31, 2018        ) Q Operating a business                                     Q Operatinga business
                                      YYYY

                                                        Wages, commissions,                                        Wages, commissions,
           For the calendaryear before that:
                                                        bonuses, tips                                              bonuses, tips
                                                                                             31, 000. 00
           (January1 to December31 ,2017            LJ Operating a business                                        Operating a business
                                      YYYY




 5. Did you receive any other income during this year or the two previous calendaryears?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1.
     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     1^ No
     1-1 Yes. Fill in the details.


                                                    Sources of Income              Gross hieome from            Sources of income             Gross income from
                                                    Describe below                 each source                  Describe below.               each source
                                                                                   (before deductions and                                     (beforedeductions and
                                                                                   exclusions)                                                exclusions)



           From January 1 of current year until                                $                                                          $
           the date you filed for bankruptcy:                                  s                                                          $
                                                                               $                                                          $-


           For last calendaryear:                                              $                                                          $

           (January1 to December31 ,2018                                                                                                  $
                                      YYYY
                                                                               $                                                          $



           For the calendaryear before that:                                   $                                                          $

           (January1 to December31, 2017                                                                                                  $
                                      YYYY




Official Form 107                        Statement of FinancialAffairs for IndividualsFiling for Bankruptcy                                              page 2



       Case 2:19-bk-05590-EPB                      Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                                    Desc
                                                   Main Document    Page 35 of 45
Debtor1    CASSIE MARIE SOSA                                                                        Case number (ifknown)
            First Name         Middle Name              Last Name




 Part 3:    List Certain Payments You Made Before You Filed for Bankruptcy


 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

    Q No. NeitherDebtor1 norDebtor2 hasprimarilyconsumerdebts. Consumerdebtsaredefinedin 11 U.S.C. § 101(8)as
            "incurred by an individual primarily for a personal, family, or household purpose."
             Duringthe90daysbeforeyoufiledforbankruptcy,didyoupayanycreditora totalof$6,425*ormore?
             1_1 No. Goto line 7.
             Q Yes. Listbeloweachcreditorto whomyoupaida total of$6,425*ormorein oneor more paymentsandthe
                   total amount you paid that creditor. Do not include payments fordomestic support obligations, such as
                    childsupportandalimony.Also, donot includepaymentsto an attorneyforthis bankruptcycase.
             * Subjecttoadjustmenton4/01/19andevery3 yearsafterthatforcasesfiledonorafterthedateofadjustment.
     Zi Yes.Debtor1 orDebtor2 or bothhaveprimarilyconsumerdebts.
            Duringthe90daysbeforeyoufiledforbankruptcy,didyoupayanycreditora totalof$600ormore?
             ^ No.Goto line7.
             1-1 Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Donot includepaymentsfordomesticsupportobligations,suchaschild supportand
                           alimony. Also, do not include payments to an attorney for this bankruptcy case.

                                                                         Dates of     Total amount paid         Amount you still owe   Was this payment for...
                                                                         payment


                                                                                                                                       Q Mortgage
                    Creditor's Name
                                                                                                                                       a Car
                                                                                                                                       Q Creditcard
                    Number     Street

                                                                                                                                       Q Loanrepayment
                                                                                                                                       1-1Suppliersorvendors
                                                                                                                                       1-1 Other
                    City                     State           ZIPCode



                                                                                                                                       Q Mortgage
                    Creditor's Name
                                                                                                                                       a Car
                                                                                                                                       Q Creditcard
                    Number      Street
                                                                                                                                       I-I Loan repayment
                                                                                                                                       Q Suppliers orvendors
                                                                                                                                       Q Other
                    City                     State            ZIP Code




                                                                                                                                       LI Mortgage
                    Creditor's Name
                                                                                                                                       a Car
                                                                                                                                       LI Creditcard
                    Number      Street
                                                                                                                                           Loan repayment

                                                                                                                                           Suppliers or vendors
                                                                                                                                        Q Other
                    City                     State            ZIPCode




Official Form 107                                    Statement of FinancialAffairs for Individuals Filing for Bankruptcy                            page 3



      Case 2:19-bk-05590-EPB                                Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                    Desc
                                                            Main Document    Page 36 of 45
Debtor 1      CASSIE MARIE SOSA                                                                     Case number (ifknown)
                  First Name      Middle Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insidersincludeyourrelatives; anygeneralpartners; relativesofanygeneral partners; partnershipsofwhichyouarea generalpartner;
    corporationsofwhichyou areanofficer,director, personin control, orownerof20%ormoreoftheirvotingsecurities;andanymanaging
    agent, including one fora business you operate as a sole proprietor. 11 U. S. C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     ai No
     1-1 Yes. Listall paymentsto an insider.
                                                                       Dates of     Total amount       Amountyou stilt      Reason for this payment
                                                                       payment      paid               owe



           Insider's Name




           Number        Street




           City                                 State   ZIPCode



           Insider's Name


           Number        Street




           City                                 State   ZIPCode


 s. Within1 yearbeforeyoufiledfor bankruptcy, did you makeany paymentsortransferanypropertyon accountofa debtthat benefited
     an insider?
      Include payments on debts guaranteed or cosigned by an insider.

      ^ No
      Q Yes. Listall paymentsthatbenefitedaninsider.
                                                                      Bates of       Total amount      Amount you still     Reason for this payment
                                                                      payment        paid              owe                  Includecredlter'sMine

           Insider's Name




           Number        Street




           City                                 State   ZIPCode




           Insider's Name




           Number        Street




           City                                 State   ZIP Code




Official Form 107                                  Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                  page 4



      Case 2:19-bk-05590-EPB                               Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                            Desc
                                                           Main Document    Page 37 of 45
Debtor         CASSIE MARIE SOSA                                                                         Case number (/f*noivn)
               First Name            Middle Name           Last Name




  Part 4: Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    Listall suchmatters, includingpersonalinjurycases,smallclaimsactions,divorces, collectionsuits, paternityactions, supportorcustodymodifications,
     and contract disputes.

          No
     a Yes. Fill in the details.
                                                                  Nature of the ease                  Court or agency                           Status of the case




           Case title
                                                                                                                                                Q Pending
                                                                                                                                                Q On appeal
                                                                                                                                                Q Concluded

           Case number
                                                                                                                           State   ZIPCode




           Case title
                                                                                                                                                Q Pending
                                                                                                                                                    On appeal

                                                                                                             Street                             Q Concluded

           Case number
                                                                                                                           State   ZIP Code




 10.Within1 yearbeforeyoufiledfor bankruptcy,wasanyofyour property repossessed,foreclosed,garnished,attached,seized,or levied?
     Check all that apply and fill in the details below.

     U No. Go to tine 11.
     1-1 Yes. Fill in the information below.

                                                                            Describe the property                                   Date      Value of the property




                Creditor's Name




                Number      Street                                          Explainwhathappened

                                                                            1-1   Propertywasrepossessed.
                                                                            Q     Propertywasforeclosed.
                                                                            Q     Propertywasgarnished.
                City                               State   ZIP Code         1-1   Propertywasattached,seized,or levied.
                                                                            Describe the property                                              Value ofthe propert;




                Creditor's Name




                Number      Street
                                                                            Explainwhathappened

                                                                            L3    Property was repossessed.
                                                                            LJ    Propertywasforeclosed.
                                                                            Q     Propertywasgarnished.
                City                               State   ZIP Code
                                                                            Q     Propertywasattached,seized,or levied.


Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                              pages




         Case 2:19-bk-05590-EPB                                Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                     Desc
                                                               Main Document    Page 38 of 45
Debtor 1          CASSIE MARIE SOSA                                                                Case number (ifknown)
                  FirstName      Middle Name




 11.Within90daysbeforeyoufiledforbankruptcy,didanycreditor,includinga bankorfinancialinstitution,setoffanyamountsfromyour
      accounts or refuse to make a payment because you owed a debt?
      ei No
      Q Yes. Fill in the details.
                                                           Describe the action the creditor took                           Date action      Amount
                                                                                                                           was taken

           Creditor's Name




           Number     Street




           City                           State ZIPCode    Last 4 digits of account number: XXXX-_ _          _ _


  12.Within 1 year before you filed for bankruptcy, was any ofyour property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or anotherofficial?
      Of No
      a Yes

  Part 5:         List Certain Gifts and Contributions


  13.Within2 years beforeyoufiledfor bankruptcy,didyou giveanygiftswitha total valueofmorethan$600perperson?
     0 No
      Q Yes. Fill in the details for each gift.

            Gifts with a total value of more than $600     Describe the gifts                                              Dates you gave      Value
            per person




           Person to Whom You Gave the Gift




           Number     Street




           City                           State ZIPCode

           Person's relationshipto you


           Gifts with a total value of more than $600      Describethe gifts                                               Dates you gave     Value
           per person




           Person to Whom You Gave the Gift




           Number     Street




           City                           State ZIPCode

           Person's relationship to you


Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6



       Case 2:19-bk-05590-EPB                             Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                      Desc
                                                          Main Document    Page 39 of 45
Debtor1          CASSIEMARIESOSA                                                                                  Case number ui'known}
                  First Name      Mlddl> Name             Last Name




 14.Within 2 years beforeyou filedfor bankruptcy, didyou giveany giftsor contributions witha total value ofmore than $600to anychanty?
     21 No
    1_1 Yes. Fill in the detailsforeachgift or contribution.

           Gifts or contributions to charities                   Describewhatyou contributed                                              Bate you          Value
           that total more than $600                                                                                                      contributed




          Charity's Name




          Number      Street




          City           State        ZIPCode




 Part 6:          List Certain Losses


 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     ffl[ No
     Q Yes. Fill in the details.

           Describe the property you lost and                     Describe any insurance coverage for the toss                            Oateof your       Value of property
           how the loss occurred                                                                                                          loss              lost
                                                                  Includetheamountthat insurancehas paid. ListpeHding msupanee
                                                                  ctaros on line 33 of Scftetfute AS; Property.




 Part 7:         List Certain Payments or Transfers

 16.Within 1 year beforeyou filed for bankruptcy, did you or anyoneelse acting on your behalfpay or transferany property to anyone
    you consulted aboutseeking bankruptcy or preparing a bankruptcy petition?
    Includeanyattorneys, bankruptcy petition preparers, or creditcounseling agenciesfor services required in your bankruptcy.
     el No
     Q Yes. Fill in the details.
                                                                  Description and value of any property transferred                       Date payment or   Amount of payment
                                                                                                                                          transfer was
                                                                                                                                          made
           Person Who Was Paid



           Number        Street




           City                         State   ZIPCods


           Email or webslte address


           Person Who Madethe Payment, if Not You



Official Form 107                                 Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                               page?




      Case 2:19-bk-05590-EPB                                  Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                                  Desc
                                                              Main Document    Page 40 of 45
Debtor 1      CASSIE MARIE SOSA                                                                      Case number yfknown}




                                                           Descriptionandvalue of any propertytransferred                   Datepaymentor           Amountof
                                                                                                                            transfer was made       payment


           Person Who Was Paid



           Number    Street




           City                      State    ZIPCode



           Email orwebslte address



           Pereon Who Made the Payment, if Not You


  17.Within1 yearbeforeyou filedfor bankruptcy, didyou oranyoneelseactingonyourbehalfpayor transferanypropertyto anyonewho
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

      6^ No
      a Yes. Fill in the details.
                                                           Description and value of am/ property transferred                Date payment or        Amount of payment
                                                                                                                            transfer was

           Person Who Was Paid



           Number    Street




           City                      State    ZIP Code


  18. Within 2 yeare before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
      Do not include gifts and transfers that you have already listed on this statement.
      ^ No
      Q Yes. Fill in the details.
                                                           Description and value of property         Deseritoe any property or payments roeehred      Date transfer
                                                                                                     or debts paid in exchange                        was made

           Person Who Received Transfer



           Number    Street




           City                      State    ZIP Code


           Person's relationshipto you


           Person Who Received Transfer



           Number    Street




           City                      State    ZIP Code

           Person's relationship to you

Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    pages



       Case 2:19-bk-05590-EPB                            Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                             Desc
                                                         Main Document    Page 41 of 45
Debtor1        CASSIE MARIE SOSA                                                                             Case number (ifknown)
                   First Name     Middle Name              Last Name




    19.Within10years beforeyou filedfor bankruptcy,didyou transferanypropertyto a self-settledtrust or similardeviceofwhichyou
       are a beneficiary? (These are often called asset-protection devices.)

       3i No
       Q Yes. Fill in the details.

                                                                   Description andvalueofthe property transferred                                              Date transfer
                                                                                                                                                               was made



           Name of trust




    Part 8: Ust Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

    20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
        closed, sold, moved, or transferred?
       Includechecking,savings, money market, or other financialaccounts; certificates of deposit; shares in banks, credit unions,
       brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
       St No
       a Yes. Fill in the details.
                                                                       Last4 digits of account number   Type of account or           Date account was       fast balance before
                                                                                                        instrument                   closed, sold, moved,   closing or transfer
                                                                                                                                     or transferred


            Name of Financial Institution
                                                                       xxxx-_                           Q Checking
            Number       Street
                                                                                                        Q Savings
                                                                                                           Money market

                                                                                                        Q Brokerage
            City                       State    ZIP Code
                                                                                                        1-1Other

                                                                       xxxx-_                           Q Checking
            Nameof FinancialInstitution
                                                                                                        Q Savings
            Number       Street                                                                         Q Moneymarket
                                                                                                        Q Brokerage
                                                                                                        Q Other
            City                       State    ZIP Code


    21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
       securities, cash, or other valuables?
       13 No
       Q Yes. Fill in the details.
                                                                       Who else had access to it?                                                                  Doyou still
                                                                                                                                                                   have it?

                                                                                                                                                                   a No
            Name of Financial Institution                                                                                                                          a Yes

            Number       Street                                    Number     Street

i
                                                                  City          State      ZIP Code

            City                       State    ZIPCode


Official Form 107                                 Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                             page 9



         Case 2:19-bk-05590-EPB                                Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                                Desc
                                                               Main Document    Page 42 of 45
Debtor 1        CASSIE MARIE SOSA                                                                             Case number (ifknown)




22.Haveyou stored property ina storage unitor place otherthanyour homewithin 1 yearbeforeyoufiledforbankruptcy?
     ^ No
     a Yes. Fill in the details.
                                                            Whoelse hasor badaccessto ft?                           Describethecontents         Go you still
                                                                                                                                                have it?

                                                                                                                                                 a No
             Name of Storage Facility                       Name                                                                                 a Yes

             Number    Street                               Number    Street



                                                            CityState ZIP Code


             City                       State   ZIPCode


  Part 9:            Identify PropertyYou Hold or Control for Someone Else
  23.Doyouholdorcontrolanypropertythatsomeoneelseowns?Includeanypropertyyouborrowedfrom,arestoringfor,
      or hold in trust for someone.
      ^ No
      a Yes. Fill in the details.
                                                            Where Is (he property?                                  Describe the property   Value



             Owner's Name


                                                           Number    Street
             Number    Street




                                                           City                          State      ZIPCode
             City                       State   ZIPCode

  Part 10:           Give Details About Environmental Information

  Forthe purpose of Part 10, the following definitionsapply:
  . Environmentallawmeansanyfederal,state, or localstatute or regulationconcerningpollution, contamination,releasesof
      hazardousor toxic substances,wastes, or material into the air, land, soil, surfacewater, groundwater, or other medium,
      includingstatutes or regulationscontrollingthecleanupofthesesubstances,wastes,or material.
  . S/temeansanylocation,facility, or propertyasdefinedunderanyenvironmental taw,whetheryou nowown, operate, or
      utilize it or used to own, operate, or utilize it, including disposal sites.
  . Hazardousmaterialmeansanythinganenvironmental lawdefinesasa hazardouswaste, hazardoussubstance,toxic
      substance, hazardous material, pollutant, contaminant, or similar term.

  Reportall notices, releases,andproceedingsthatyou knowabout, regardlessofwhenthey occurred.

  24.Hasany governmental unit notified you thatyou may be liable or potentially liable under or in violation of an environmental law?
       ^ No
       Q Yes. Fill in the details.
                                                            Governmental unit                           Environmental law, if you know it   Date of notice




            Name of site                                    Governmental unit



            Number    Street                                Number    Street



                                                            City                 State   ZIP Code



            City                        State   ZIPCode



 Official Form 107                                 Statement of FinancialAffairs for Individuals Filing for Bankruptcy                         page 10




           Case 2:19-bk-05590-EPB                         Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                   Desc
                                                          Main Document    Page 43 of 45
Debtor 1       CASSIEMARIESOSA                                                                                Case number iji known)
                    First Name     Middle Name




    25.Haveyou notifiedanygovernmentalunitofanyreleaseof hazardousmaterial?
       ^ No
       Q Yes. Fill in the details.
                                                             Governmental unit                            Environmental law, if you know it                     Date of notice




            Name of site                                    Governmental unit



            Number        Street                            Number     Street




                                                            CKy                   State    ZIP Code



            cny                         State    ZIPCode


    26.Have you been a party in anyjudicial or administrative proceeding under any environmental law? Include settlements and orders,
       0 No
       a Yes. Fill in the details.
                                                                                                                                                                 Status of the
                                                              Courtor agency                                   Natureofthe case

           Case title
                                                                                                                                                                     Pending
                                                              Court Name

                                                                                                                                                                     On appeal

                                                              Number     Street                                                                                  Q Concluded


           Case number                                                                    State ZIPCode
                                                              City

    Part 11:          Give Details About Your Business or Connections to Any Business
    27.Within4 yearsbeforeyou filedfor bankruptcy,didyou owna businessor haveanyofthefollowingconnectionsto any business?
          Q A sole proprietororself-employed in a trade, profession,or otheractivity,eitherfull-timeor part-time
          Q A memberofa limited liabilitycompany(LLC)or limited liability partnership(LLP)
          Q A partner in a partnership
           Q An officer, director, or managing executive of a corporation
           Q An owner of at least 5% of the voting or equity securities of a corporation
       St No. Noneoftheaboveapplies. Goto Part12.
       Q Yes. Check all that apply above and fill in the details below for each business.
                                                              Describe the nature of the business                              Employer Identification number
                                                                                                                               Do not include Social Security number or ITIN.
            Business Name


                                                                                                                               EIN: __-______.
            Number Street
                                                              Name of accountant or bookkeeper                                 Dates business existed


                                                                                                                               From                To
            City                         State   ZIP Code

                                                              Describethe nature of the business
                                                                                                                               Do not include Social Security numberor ITIN.
             Business Name

                                                                                                                               EIN: _ _ -_ _ _ _ _
             Number Street
                                                              Nameof accountant or bookkeeper                                  Dates business existed



                                                                                                                               From                To
                                         State   ZIP Code
j            City
Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                             page 11




        Case 2:19-bk-05590-EPB                              Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                                     Desc
                                                            Main Document    Page 44 of 45
Debtor^       CASSIE MARIE SOSA                                                                                      Case number (ifknown)
                   FlratName       Middle Nam«               Last Name




                                                                                                                                     Employer Identification number
                                                                         Describe the nature of the business
                                                                                                                                     Do not include Social Security number or ITIN.
            Business Name
                                                                                                                                     EIN: _ _ -_ _ _ _ _ _.

            Number       Street                                                                                                      Dates business existed
                                                                         Nameof accountant or bookkeeper



                                                                                                                                     From                To
            City                        State     ZIP Code




 28.Within2 years beforeyoufiled for bankruptcy, didyou give a financial statement to anyoneaboutyour business? Includeall financial
     institutions, creditors, or other parties.

     &d No
     a Yes. Fill in the details below.
                                                                         Date issued




            Name                                                         MM/DD/YYYY


            Number        Street




            City                        State     ZIPCode




  Part 12:          Sign Below

      I have readthe answerson this Statementof FinancialAffairsand any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250, 000, or imprisonment for up to 20 years, or both.
      18 U. S. C. §§ 152, 1341, 1519, and 3571.


                               ^
                                                 s^/                                   *^>

            Signature of Debtor 1                                                            Signature of Debtor 2


                      ^1^0]^
            Date ~l>Cy^l l              I                                                    Date
      Didyou attach additional pages to Your Statement of Financial Affairs for Individuals Filingfor Bankruptcy (Official Form 107)?
          Bf No
          a Yes

      Didyou payoragreeto paysomeonewhois notanattorneyto helpyou fill out bankruptcyforms?
          Bf No
          Q Yes. Name of person                                                                                               Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                              Declaration, and Signature(Official Form 119).




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page 12



      Case 2:19-bk-05590-EPB                                     Doc 11 Filed 05/07/19 Entered 05/08/19 09:36:44                                                      Desc
                                                                 Main Document    Page 45 of 45
